This is a petition for the probate of the will of Mary E. Dwyer. The sole issue was whether the instrument offered for probate was executed in accordance with the provisions of G. L. e. 191, § 1. A decree was entered allowing the will, from which the contestants appealed. The evidence is reported, but the judge made no findings of fact. The entry of the decree imports a finding of every fact necessary to support it. Attorney Gen. v. Woburn, 322 Mass. 634, 635. From an examination of the evidence, we are of opinion that it amply supports the decree.

Decree affirmed.